Citation Nr: 0702478	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  98-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a deep laceration of the left knee with synovitis and 
meniscal damage, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to July 
1961.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Jurisdiction over the veteran's claims folder was transferred 
to the RO in Boston, Massachusetts in January 1998.  The case 
was most recently before the Board in February 2005, at which 
time the Board remanded the case for additional development 
by the originating agency.  The case has been returned to the 
Board for further appellate action.


FINDINGS OF FACT

The veteran's left knee disability is manifested by 
limitation of motion; extension is not limited to more than 
10 degrees and flexion is not limited to less than 60 degrees 
or less; neither subluxation nor instability is present, and 
any episodes of locking or effusion are not frequent.  


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
veteran's left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 
5259, 5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The veteran's claim was initially adjudicated before the 
enactment of the VCAA in November 2000.  The veteran was 
provided with the notice required by the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in April 2005.  The Board notes 
that, even though the letter requested a response within 60 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish an effective date for an increased rating for his 
left knee disability, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that an 
increased rating for a left knee disability is not warranted.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to that element of the 
claim was no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained available service medical records and post-service 
treatment records.  Neither the veteran nor his 
representative has identified any available, outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such available evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

In a June 1981 rating decision, service connection for post 
deep laceration with residual synovitis and medial meniscus 
damage of the left knee was awarded.  A 10 percent rating was 
assigned, effective January 30, 1981.

X-rays of the veteran's left knee in October 1995 showed 
evidence of minimal irregularity of the inferior pole of the 
patella, which the report noted was probably a representation 
of a residual of a previous trauma.  The rest of the study 
was unremarkable.  The impression was probable post-traumatic 
change to the patella as described.

A January 1996 MRI of the left knee revealed Grade I to II 
meniscal degeneration, involving the posteromedial meniscus.  
There was no meniscal tear or joint effusion and the cruciate 
ligaments were intact.  The interior aspect of the patella 
was irregular but the examiner noted that there was no 
clinical significance associated with this finding.  The 
examiner also noted that there was no chondomalacia present.  
The final impression was Grade I to II posteromedial meniscal 
degeneration with no evidence of meniscal tear.

In September 1996, the veteran submitted a claim for an 
increased disability rating for his left knee disability.

In February 1998, the veteran was afforded a VA orthopedic 
examination.  At that time, the veteran reported that he was 
still having significant knee discomfort and was not able to 
run or walk for more than 1 to 2 hours at a time.  He also 
reported that his discomfort increased in cold, damp weather 
and he was taking the prescription medication, Naprosyn.

On physical examination, it was noted that the veteran did 
not walk with a limp and the knee was without soft tissue 
swelling, joint fluid accumulation or bony deformities.  The 
examiner also noted that there was no varus or valgus 
angulation but there was extreme tenderness on patella 
compression.  There was no tenderness on palpation of the 
medial or lateral joint lines.  With regard to range of 
motion, the flexion was limited to 90 degrees due to pain and 
extension was 0 degrees.

The examiner diagnosed the veteran with Grade I to Grade II 
meniscal degeneration involving the posteromedial meniscus of 
the left knee without meniscus tear.

The veteran was afforded a VA fee-basis examination in April 
2000.  At that time, he complained of pain, weakness, 
stiffness, recurrent subluxation, inflammation, instability, 
dislocation, locking, fatigue and lack of endurance of the 
left knee.  The veteran reported that the symptoms were 
present most of the time, even while sleeping.  He described 
the pain as horrible and indicated that flare-ups occurred 
with increased walking and standing or when driving for a 
prolonged period of time.  The veteran reported that his 
symptoms were relieved by anti-inflammation medication, such 
as Naprosyn, aspirin, Aleve and Motrin.  He also reported 
that he was limited in activities such as dancing, driving 
for prolonged periods of time and walking.

On physical examination of the veteran, he walked with a 
limp, favoring his left knee; and he was unable to walk or 
stand for long periods of time.  The veteran also reported 
that he required the use of a cane and a knee brace on 
occasion.  The examiner also noted that there was tenderness 
on palpation of the left knee but the Drawer and McMurray's 
tests were within normal limits and there was no instability 
of the knee joint noted.  Range of motion of the left knee 
was limited due to pain.  The veteran was able to flex the 
left knee from 0 to 90 degrees and he demonstrated extension 
of 0 degrees.  The examiner also noted that the veteran did 
not have any constitutional signs of arthritis such as 
anemia, weight loss, fever or skin disorder.

X-rays of the veteran's left knee demonstrated no fracture, 
subluxation or dislocation.

The examiner diagnosed the veteran with status post deep 
laceration with synovitis and meniscal damage of the left 
knee.

In February 2001, an addendum to the April 2000 QTC 
examination was submitted wherein the examiner noted that 
range of motion of the left knee was found to be additionally 
limited by pain, fatigue, weakness and lack of endurance.  

Private treatment records from the North Suburban Orthopedic 
Associates shows that in March 2004, the veteran complained 
of aching pain in the left knee, was shown to have a little 
joint space narrowing and some effusion on physical 
examination, and was diagnosed with degenerative arthritis of 
the left knee.

The veteran was afforded another VA examination in June 2004.  
At that time, the veteran complained of occasional swelling 
of the knee and pain in the knee which increased in severity 
after long hours of sitting or standing.  However, the 
veteran reported at that time that he was able to drive a car 
without any difficulty.

Physical examination of the veteran revealed a 1/2 inch 
increased circumference of the left knee and some creaking on 
forward flexion of the left knee.  Active flexion was to 
approximately 90; passive flexion was limited to 110 degrees.  
Extension was limited to 5 degrees.  Lachman, McMurray and 
Drawer tests were negative.

An addendum to the June 2004 VA examination indicates that 
because of the difficulty the veteran was experiencing with 
repeated use of his left knee and symptoms of fatigability 
and associated pain; the veteran was having problems 
obtaining employment.

The veteran was afforded his most recent VA orthopedic 
examination in July 2006.  At that time, he complained of a 
throbbing or aching type of pain in the left knee which was 
worse at night, causing him difficulty with sleeping.  The 
veteran also reported that the pain in his left knee was 
worse when going up and down stairs and that occasionally, 
his knee would give way when going down stairs, causing him 
to fall.  The veteran also reported that the pain in his knee 
was continuous and the degree of severity of it depended to 
some degree on the weather or whether he was required to sit 
for a prolonged period of time.  He also reported that he was 
only able to stand for 1 hour before the pain required him to 
move around and/or sit down.  According to the veteran, the 
fact that he could not stand for more than an hour was 
preventing him from obtaining employment as a private 
investigator.  

The examiner noted that the veteran was taking Celebrex and 
Naproxen throughout the week, which seemed to have been 
easing the pain a little.  The examiner also noted that the 
veteran was using two different braces and a cane, 
intermittently and that he had not had any surgery on the 
left knee other than the closure of the wounds after the 
initial injury in service.

Physical examination of the veteran revealed that the 
veteran's gait was slightly hesitant when bearing weight on 
his left foot and in gait, his left knee extended to 
approximately -5 to -7 degrees.  The examiner also noted that 
the veteran could sit with his left knee flexed to at least 
85 degrees.  In addition, the examiner noted that the veteran 
had anteriorly over the patella at least three visible scars 
and an oval scar along the medial edge of the left knee.  All 
scars were noted to be well-healed.  The scars were also 
noted to be tender but the patella as a whole was also tender 
so the examiner noted that it was difficult to say whether 
the scars were tender.  However, the examiner did note that 
all scars were in the skin only and were not attached 
specifically by scar to the underlying patella.  The examiner 
also indicated that the knee had a very scant effusion but no 
soft tissue swelling.  He also noted that supine, the knee 
could actively be brought to 73 degrees of extension and 
further flexed to only 60 degrees.  Passively, the knee 
extended to 78 degrees and flexed to 65 degrees.  In maximum 
extension, the knee was in neutral to very slight varus and 
it was stable to hyperstable to all tests throughout the 
entire range of motion, including varus and valgus stresses 
as well as Lachman's, McMurray's, anterior and posterior 
Drawer.  The examiner also indicated that all of the muscles 
that run the left knee were sufficiently strong to prevent 
unwanted motion of the left knee.

The examiner also noted that the veteran had an X-ray taken 
which showed some osteoarthritic changes as well as a 
calcified body in his distal quadriceps tendon, just above 
the upper pole of the patella.  He also indicated that the 
veteran had an MRI of the left knee performed in June 2004 
which showed a complex tear of the posterior horn and body of 
the medial meniscus and oval sign abnormality of the proximal 
patellar tendon, likely representing a large patellar 
osteophyte or calcification of the proximal patellar tendon.

In specific response to the remand questions, the examiner 
noted that left knee was stable to all hand tests or 
hyperstable to all tests and there was no subluxation of the 
knee at all.  Furthermore, although the veteran reported that 
once or twice a month, his left knee would lock, causing him 
to stumble, the examiner indicated that throughout range of 
motion, the knee did not lock.  The examiner also noted that 
movement of the knee was tested to the degree possible, 
against manual resistance both light and heavy with the only 
difference being, with heavy resistance, the pain was 
somewhat increased.  However, the veteran was able to perform 
at least some degree of motion against fairly heavy 
resistance.  The examiner also indicated that if the veteran 
were to have a flare-up of the knee discomfort, it would 
further impair his functional ability in terms of standing, 
sitting and ambulation.  However, the examiner also noted 
that the veteran had little or no problems with the 
activities of daily living under the then present 
circumstances of his left knee.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  
38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§ 4.40 concerning lack of normal endurance, functional loss 
due to pain, and pain on use and during flare-ups; the 
provisions of 38 C.F.R. § 4.45 concerning weakened movement, 
excess fatigability, and incoordination; and the provisions 
of 38 C.F.R. § 4.10 concerning the effects of the disability 
on the veteran's ordinary activity are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Analysis

Although the veteran has complained of some instability, no 
objective evidence of subluxation or lateral instability has 
been found on any of the examinations.  Accordingly, a 
compensable rating under Diagnostic Code 5257 is not 
warranted in this case.  

Although effusion has been objectively demonstrated and the 
veteran has reported episodes of locking, he has also 
indicated that the episodes only occur about once or twice a 
month.  None of the evidence shows the frequent episodes of 
locking, pain, or effusion required for a 20 percent rating 
under Diagnostic Code 5259.

The objective evidence of record does establish that the 
veteran has been diagnosed with arthritis of the left knee 
and that the veteran does have some limitation of motion of 
the left knee.  Due to pain, flexion is limited to 90 degrees 
and extension is limited to approximately 7 degrees.  The 
veteran has additional functional impairment due to weakness 
and excess fatigability, and has increased functional 
impairment on repeated use and during flare-ups.  None of the 
examiners has been able to quantify the extent of any such 
additional impairment.  The most recent examiner did note 
that even with heavy resistance, the veteran retained some 
motion of his knee and that the veteran had no or little 
problems with the activities of his daily living.  In the 
Board's judgment, even when all pertinent disability factors 
are considered, there is no appropriate basis for concluding 
that the limitation of extension more nearly approximates 
limitation to 15 degrees than 10 degrees, as required for a 
rating in excess of 10 percent under Diagnostic Code 5261.  
In addition, the record provides no appropriate basis for the 
Board to conclude that the limitation of flexion more nearly 
approximates limitation to 45 degrees than limitation to 60 
degrees as required for a compensable rating under Diagnostic 
Code 5260. 

It would not be appropriate to assign a separate 10 percent 
rating under Diagnostic Code 5259 because the symptomatology 
supporting a 10 percent rating under that Diagnostic Code is 
not separate and distinct from that supporting the assigned 
10 percent rating for limitation of motion.

Finally, the Board notes that the VA examiner was not able to 
determine whether the tenderness in the area of the surgical 
scars was due to the scars or associated with the patella.  
Therefore, a separate compensable rating is not warranted for 
the scars.  The Board has considered whether there is any 
other appropriate basis for granting this claim but has found 
none.

        (CONTINUED ON NEXT PAGE)


ORDER

A disability rating in excess of 10 percent for residuals of 
a deep laceration of the left knee with synovitis and 
meniscal damage is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


